AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                          FILED IN THE
                                                                                                           U.S. DISTRICT COURT
                                                                  for the_                           EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
     ROBERTA FRANK, an individual, and all others                                                     Jun 30, 2021
               similarly situated,                                                                        SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:19-cv-00250-SAB
   CANNABIS & GLASS, LLC, a Washington limited                       )
  liability company; NXNW Retail, LLC, a Washington                  )
limited liability company; SPRINGBIG, INC., a Delaware
 Corporation; and TATE KAPPLE and his marital comm.,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendant Springbig, Inc. is DISMISSED with prejudice. Judgment is entered in favor of Defendant Springbig, Inc. and
’
              against Plaintiff.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge              Stanley A. Bastian                                             .




Date: 6/30/2021                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Lennie Rasmussen
                                                                                          (By) Deputy Clerk

                                                                            Lennie Rasmussen
